Citation Nr: 1501413
Decision Date: 01/12/15	Archive Date: 04/16/15

DOCKET NO.  10-46 179      DATE 

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:      Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Ashely Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a compensable evaluation for left ear hearing loss. The RO in Atlanta, Georgia currently has jurisdiction over the appeal.

The Board notes, in a March 2014 rating decision, service connection for right ear hearing loss was granted and a noncompensable disability rating was assigned, effective June 17, 2008, the same date as the Veteran's current claim for an increased evaluation for a left ear hearing loss. Therefore, as of June 17, 2008, the Veteran's hearing loss disability is most appropriately characterized as bilateral, as opposed to just left ear hearing loss. The issue has accordingly been recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

The Veteran presented for a VA examination in March 2013, and reported vertigo associated with his hearing loss. After audiometric testing, which reflected asymmetric results in the left ear, the examiner indicated that the Veteran should "follow-up with an Otolaryngologist to rule out retrocochlear pathologies." As such has not been accomplished, and the Veteran's representative has recently asserted a worsening of the condition, a new examination is warranted.

-2-

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination with an
otolaryngologist to determine the current severity of his
bilateral hearing loss. The claims file must be provided to
the examiner for review in conjunction with the
examination. The examination must include appropriate
audiometric and speech discrimination testing of both
ears. After examining the Veteran and obtaining the
results of all diagnostic testing deemed necessary, the
examiner must:

(a) discuss the effect the Veteran's hearing loss disability has on his occupational functioning and daily activities.

(b) opine as to whether a diagnosis of vertigo or other disability manifested by dizziness is warranted, and, if so, whether such disability is at least as likely as not (50 percent probability or greater) causally related to or aggravated by the Veteran's hearing loss.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.	After the development requested above has been
completed to the extent possible, review the record and
readjudicate the Veteran's claim. If the benefit remains
denied, the Veteran and his representative should be
furnished a Supplemental Statement of the Case and given
the opportunity to respond thereto before this case is
returned to the Board.

-3-

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-4-





